 Case: 1:18-cv-03447 Document #: 98 Filed: 09/27/19 Page 1 of 1 PageID #:1020

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

J.P. Morgan Securities LLC, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:18−cv−03447
                                                          Honorable Andrea R. Wood
Bernard S. Black, et al.
                                         Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 27, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: Preliminary Injunction
hearing held on Defendants' motion for preliminary injunction [76] and Plaintiffs' motion
for an order regarding interpleader assets for a permanent injunction and discharge [79].
Pursuant to the discussion held in open court, the motions [76][79] are taken under
advisement for ruling as stated on the record. By 10/15/2019, the parties shall
simultaneously file their position papers regarding Chase's request for an order permitting
it to liquidate the securities for deposit in a court account. Status hearing set for
10/10/2019 is stricken and reset for 11/19/2019 at 10:30 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
